Title: To James Madison from Louis-André Pichon, 21 July 1801
From: Pichon, Louis-André
To: Madison, James


George Town 2. Thermidor an 9 21. Juillet 1801.
Le Soussigné a l’honneur d’informer Monsieur le Sécretaire d’Etat des Etats Unis que des dépêches qu’il a reçues de Son Gouvernement, lui ont apporté L’ordre de notifier à celui des Etats Unis la conclusion de la paix célébrée à Lunéville le 20 Pluviose dernier (9 février 1801) entre Sa Majesté L’Empereur et L’Empire d’une part et la République Française de l’autre.
En donnant au Gouvernement des Etats Unis connaissance d’un événement auquel leur Situation rend ces Etats presqu’étrangers, et dont la publicité ne pouvait manquer de précéder de longtems la participation officielle à une distance aussi grande, Le Gouvernement de la République a, Sans doute, pour objet Spécial d’associer les Etats Unis aux communications usitées en pareil cas envers les Gouvernemens amis & Monsieur Le Président des Etats Unis y verra Sans doute aussi une preuve ultérieure de l’empressement du Premier Consul à rétablir entre la République française et l’Amérique les habitudes de la paix Sans en attendre la proclamation Solemnelle.
Le Soussigné a aussi reçu l’ordre de Soumettre à la consideration du Gouvernement Fédéral les propositions contenues dans la lettre ci’incluse du Ministre de la Marine au Ministre des Relations Extérieures. Ces propositions ont pour objet d’inviter les Etats Unis à porter quelques réglemens qui en rassurant les Etats Européens Sur l’importation d’un fléau qui a désolé plusieurs fois L’Amérique et recemment un état voisin de la France, pourraient en même tems contribuer à prévenir des difficultés que des precautions Suggerées par une crainte excessive mais justifiées, Sans doute par les événemens, pourrait faire apporter à leur communication avec ces Etats.
En priant, Monsieur, le Sécretaire d’Etat de vouloir bien porter ces deux objets à la connaissance de Monsieur le Président des Etats Unis, le Soussigné a l’honneur de lui renouveller l’assurance de Ses respects et de sa haute considération.
L. A. Pichon
  
Condensed Translation
Pichon announces that he has received dispatches from his government ordering him to notify the U.S. of the conclusion of peace at Lunéville on 9 Feb. between the German confederation and France. These instructions indicate the first consul’s desire to reestablish peaceful relations with the U.S. Pichon has also received an order to submit for the consideration of the federal government proposals on health regulations contained in the enclosed letter from the navy minister to the foreign minister. He asks JM to inform the president of these two matters.
 

   
   RC and enclosure (DNA: RG 59, NFL, France, vol. 1). RC in a clerk’s hand, addressed and signed by Pichon; docketed by Wagner as received 22 July. Enclosure 3 pp., in French (see n. 1).



   
   The enclosure, a copy of a letter from Forfait to Talleyrand, dated 19 Jan., states that because the desolation of Andalusia by epidemics is generally attributed to American crews suffering from yellow fever no American vessels have been freely admitted to French ports. Forfait suggests that ships traveling directly from the U.S. obtain on departure a certificate from port authorities about health conditions. This would create a better atmosphere in port on arrival of American vessels, and Forfait suggests that Pichon propose it to the U.S. government.


